Per Curiam:
The writ of ejectment and return were properly admitted in evidence, although not set forth in the plaintiff’s abstract of title. Quigley’s election to take his wife’s real estate as tenant by the *384curtesy was evidence pertinent to the .issue-trying. -Tbe instructions with reference to the lessees are unexceptionable; and as to the question of possession, the court properly left it to the jury, with full and careful instructions. So, what bad treatment and -neglect by Quigley, of his wife, would deprive him of his right in her estate was left, under the facts of the cáse, to the jury, accompanied by a careful exposition of the legal rules governing the matter.
Without dwelling further on particulars, we regard this contention as well and skilfully disposed of in the court below.
The judgment is affirmed.